Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 11/13/2020 have been entered.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-23 and 32-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of US PG Patent No. 4,633,646 (Ellis et al. hereinafter) and Us Patent No. 4,033,472 (Aichinger, hereinafter).
In re claim 17, Yamashita discloses: A method of capping a container, comprising: providing a bottle-shaped container defining a finish portion (2, 4) and a cylindrical portion (at 1), the finish portion defining a curl (8) and at least one container thread (4); providing a prethreaded closure (3), the prethreaded closure comprising: a top portion defining an underside surface; a skirt portion (including 5 and 6) extending from the top portion and defining at least one closure thread (5) defining an inner thread surface and an outer thread surface (see Fig. 6); a frangible portion; and a tamper-evident band extending below the frangible portion (see bridges and band in Figs. 2 and 3); rotating the prethreaded closure to engage the at least one closure thread with the at least one container thread, the inner thread surface contacting a surface of the at least one container thread (since the cap is prethreaded, assembling the threaded cap to the threaded neck would invariably involve torque to initially seal the container).


[AltContent: arrow][AltContent: textbox (Reform)][AltContent: textbox (Slit)][AltContent: textbox (Bridge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    350
    388
    media_image1.png
    Greyscale

Yamashita discloses the claimed invention except gripping the prethreaded closure using a chuck of a capping machine, a portion of the chuck being in contact with the outer thread surface; and applying the closure by rotating the chuck.
However, with reference to Fig. 1b, Ellis et al. discloses know capping machinery which grips a prethreaded cap (118) with a capping chuck (90), a portion of the chuck being in contact with the outer surface of the cap exterior to an interior thread surface in Fig. 1b (analogous to the outer thread surface of Yamashita), and spinning the chuck to apply the prethreaded closure to a container (column 5, lines 16-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a machine to spin on the prethreaded closure of Yamashita as taught by Ellis et al. for the predictable purposes of facilitating high-speed assembly and controlled repeatability to the application of the closure to the bottle through the use of known capping machinery.
Yamashita discloses the claimed invention except the specific method of deforming the band as being rolled.
However, Aichinger discloses a prethreaded closure (3) and utilizing rolling (via roller 15) to achieve the crimped form of band 5 shown in Fig. 4.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have deformed the band of Yamashita in view of Ellis et al. to the neck finish utilizing a known procedure such as rolling taught by Aichinger.
In re claim 18, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including wherein the at least one closure thread is only one continuous spiral thread (5) extending about 2.5 times around a circumference of the skirt portion and wherein the prethreaded closure is rotated about 2.5 times to engage the only one continuous spiral thread to the at least one container thread (Fig. 9 shows approximately 2.2 turns).
In re claims 19 and 20, Yamashita discloses the claimed invention/method including a sealing liner (9) secured to the underside surface (see Fig. 7), but except wherein the prethreaded closure further comprises rotating the prethreaded closure to engage the at least one closure thread applies an axial force in a range of 10-140 or 40-60 pounds to the bottle-shaped container to form a seal between the sealing liner and the curl.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied a desired pressure to seal the cap as it would be understood that a only a relatively low pressure would be required to seal a container when the contents are not carbonated.  Therefore it would have been well within the 
In re claim 21, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including wherein the bottle-shaped container and the prethreaded closure including the at least one closure thread are formed of metal (see Yamashita paragraphs 0027 and 0028).
In re claim 22, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including wherein the container is aluminum but wherein the cap is metal (paragraph 0028).
However, aluminum is a commonly used metal in the formation of caps for aluminum bottles of the art, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to do so, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0018 applicant has not disclosed any criticality for the claimed limitations.
In re claim 23, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including placing a disk liner (9) proximate the underside surface of the top portion.
In re claim 32, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including A method of capping a container, comprising: providing a bottle-shaped container defining a finish portion and a cylindrical portion, the finish portion defining a curl and at least one container thread; providing a prethreaded 
In re claim 33, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including rotating the chuck and the prethreaded closure forms a seal between a sealing liner and the curl of the bottle-shaped container (as in re claim 19 above).
In re claim 34, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including rotating the chuck and the prethreaded closure comprises rotating the chuck and the prethreaded closure no more than 2.5 rotations to form the seal (as in re claim 18 above).
In re claim 35, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including the prethreaded closure further comprises a sealing liner secured to the underside surface and rotating the chuck and the prethreaded closure to engage the at least one closure thread applies an axial force in a range of 10-140 
In re claim 36, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including releasing the grip of the chuck on the prethreaded closure before applying the radial force to the tamper evident band (see Fig. 4 of Aichinger, prethreaded closure 3 is already threaded to the bottle neck prior to rolling by roller 15).
In re claim 37, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including halting the rotation of the chuck and the prethreaded closure before applying the radial force to the tamper evident band (see Fig. 4 of Aichinger, no rotation of the prethreaded closure 3 is being performed simultaneous with the rolling by roller 15).
In re claim 38, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including applying the radial force further comprises revolving the at least one roller around the prethreaded closure to apply the radial force to the tamper evident band (See fig. 4 of Aichinger).
In re claim 39, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention except rotating the chuck and the prethreaded closure comprises rotating the chuck and prethreaded closure at least 2.5 rotations.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to proposed modification to the value of the number of rotations as to increase to at least 2.5 rotations to increase the security of the cap when applied to pressurized container applicaitons, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re 
In re claim 40, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including A method of capping a container, comprising: providing a bottle-shaped container defining a finish portion and a cylindrical portion, the finish portion defining a curl and at least one container thread (as in re claims 17 and 32 above), the bottle-shaped container formed of aluminum (as in re claims 21 and 22 above); providing a prethreaded closure (the closure 3 in Fig. 1 of Yamashita is shown with threads prior to applying to the container, as evidenced by the intact tamper ring which is curled underneath a neck bead of the container when attached in Figs. 2 and 3), the prethreaded closure comprising: a top portion defining an underside surface; a sealing liner secured to the underside surface (as in re claim 35 above); a skirt portion extending from the top portion and defining at least one closure thread defining an inner thread surface and an outer thread surface; a frangible portion; and a tamper-evident band extending below the frangible portion, wherein the top portion, the skirt portion, the frangible portion, and the tamper evident band are all formed of aluminum (as in re claims 21 and 22 above); gripping the prethreaded closure with a chuck of a capping machine, a portion of the chuck being in contact with the outer thread surface; rotating the chuck and the prethreaded closure to engage the at least one closure thread with the at least one container thread and forming a seal between the sealing liner and the curl, the inner thread surface contacting a surface of the at least one container thread; revolving at least one crimping disk around the prethreaded closure and applying a 
In re claim 41, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including releasing the grip of the chuck on the prethreaded closure before applying the radial force to the tamper evident band (as in re claim 36 above).
In re claim 42, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention including halting the rotation of the chuck and the prethreaded closure before applying the radial force to the tamper evident band (as in re claim 37 above).

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Ellis et al. and Aichinger as applied to claim 17 above, and further in view of US Patent No. 5,060,818 (Doi et al. hereinafter).
In re claim 24, Yamashita in view of Ellis et al. and Aichinger discloses the claimed invention/method as in re claims 1 and 12 above, except the specific method of molding in the liner.
However, Doi et al. discloses utilizing in shell molding to affix a liner to a cap (column 4, lines 20-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a known process such as in shell molding in order to form the liner of Yamashita in view of Ellis et al. and Aichinger as taught by Doi et al. .

Response to Arguments
Applicant's arguments filed 4/16/2020 have been fully considered but they are not persuasive. 
Applicant argues that Yamashita does not teach the limitations of claim 17, namely the method steps of providing a closure, and rotation the closure.  However, one of ordinary skill would understand that the closure of Yamashita, which is shown as being provided by its disclosure in the PG Publication, and since the cap and container are prethreaded, and that the cap is not disclosed as being a press-on cap, also see Fig. 1 of Yamashita which shows the cap is prethreaded prior to being applied to the container 1, as a separated cap can only be shown prior to attachment or after removal, and since the tamper band at the bottom edge of the closure is shown intact and straight (i.e. prior to rolling under a neck bead of the container), logic dictates it must be prior to attachment and therefore the closure is prethreaded.  In response to applicant's arguments against the references individually (i.e. that Ichimura teaches a press-on closure and not a spin on closure), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
The arguments to Yamashita in view of Ichimura are moot in view of the new grounds of rejection necessitated by the amendments.
Regarding the new limitations in claim 17, see in re claim 17 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733